Citation Nr: 1646235	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from March 1957 to May 1977.  He passed away in May 1990.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this claim in July 2015 and December 2015 for further development. 

In its December 2015 remand, the Board found that relevant service department records newly associated with the claims file warranted reconsideration of the claim pursuant to 38 C.F.R. § 3.156(c) (2016).  

The appellant submitted a claim for nonservice-connected (NSC) pension benefits in November 2016.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets the delay, but this claim must be remanded again for further development in accordance with the Board's December 2015 remand directives.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

In its December 2015 remand directives, the Board instructed the AOJ to complete the development procedures set forth in the Veterans Benefits Administration (VA) Manual for determining herbicide exposure based on service at a Royal Thai Air Force Base.  See VBA Manual, M21.IV.ii.1.H.5.b.  In this regard, the Veteran's service personnel records show that he served at Korat Air Force Base (AFB) in Thailand from March 1971 to March 1972.  The Board directed that the case be referred to the U.S. Joint Services Records Research Center (JSRRC) to determine whether claimed herbicide exposure at Korat AFB could be verified.  See id.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); but see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required). 

The Board's remand directives have not been accomplished.  The RO sent letters to the JSRRC in December 2015 and February 2016 requesting copies of service department records, including service treatment records, and "verification of the Veteran's presence" at Korat AFB.  According to the June 2016 supplemental statement of the case, no response from the JSRRC was received.  However, the Board did not instruct that records were to be requested from the JSRRC.  Rather, in accordance with the VBA Manual, the Board instructed that a request be submitted to the JSRRC for verification of herbicide exposure in Thailand based on the circumstances of the Veteran's service.  See VBA Manual, IV.ii.1H.5.b.  A request for service department records from the JSRRC, or verification that the Veteran served at the Korat AFB does not serve this purpose, and thus does satisfy this requirement.  Indeed it is not necessary in this case.  The Veteran's service treatment records and service personnel records are already in VA's possession, and his service at Korat AFB is already established.  Moreover, the duty to assist cannot be satisfied merely by requesting such records from the JSRRC and not receiving a response.  See 38 C.F.R. § 3.159(c)(2) (2016).  Instead, the RO/AOJ must submit a request to the JSRRC for verification of herbicide exposure based on the Veteran's service at Korat AFB.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the JSSRC to determine whether the Veteran's herbicide exposure may be verified based on his service in Thailand at the Korat Air Force Base from March 1971 to March 1972.  He served at this time as a Jet Engine Technician.  In a July 2016 statement submitted to her Congressman, the appellant wrote that the Veteran worked on aircraft at Korat AFB that had returned from Vietnam.  She stated that he did not work on the perimeter.  However, she believes that herbicides sprayed around the perimeter may have been carried on the wind over the base, and that the aircraft he worked on returning from Vietnam was contaminated with herbicides. 

Records need not be requested from the JSRRC.  Rather, the JSRRC must provide a response as to whether it can verify the Veteran's herbicide exposure based on the information provided. 

2. Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the appellant and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


